Per Curiam.

This cause originated in this court on the filing of a complaint for a writ of mandamus. It involves all “walk in” ballots that were cast under Am. Sub. H.B. No. 237 (R.C. 3503.11 [E][1][b]) and all other absent voter ballots that were cast pursuant to R.C. Chapter 3509 in the general election held November 6, 1990 (the “subject ballots”). Upon the jurisdiction conferred by such filing and to ensure the uniform application of the election laws of Ohio pursuant to the Ohio *2Revised Code, IT IS ORDERED by the court, sua sponte, that respondent Boards of Elections and Secretary of State Sherrod Brown proceed to Count the subject ballots in accordance with R.C. 3509.06, as follows:
IT IS ORDERED that respondents set aside and refrain from opening any subject ballot that has been challenged, if such challenge was either sustained or has not yet been resolved.
IT IS ORDERED that respondents count any subject ballot that has been challenged, if such challenge was not sustained.
IT IS ORDERED that respondents count all other subject ballots (i.e., all ballots that have not been challenged).
IT IS ORDERED that the ballots subject to this order be counted pursuant to R.C. 3509.06 and the Secretary of State’s Directive No. 90-56, dated November 9, 1990, without regard for any and all temporary restraining orders, stipulated or otherwise, related to this matter.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Wright, H. Brown and Resnick, JJ., concur.
Douglas, J., concurs separately.